Name: 2013/772/EU: Council Decision of 17Ã December 2013 appointing five members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-12-19

 19.12.2013 EN Official Journal of the European Union L 343/40 COUNCIL DECISION of 17 December 2013 appointing five members of the Court of Auditors (2013/772/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinion of the European Parliament (1), Whereas: (1) The terms of office of Mr Gijs DE VRIES, Mr Henri GRETHEN, Mr Michel CRETIN, Mr Ioannis SARMAS and Mr David BOSTOCK are due to expire on 31 December 2013. (2) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed members of the Court of Auditors for the period from 1 January 2014 to 31 December 2019:  Mr Alex BRENNINKMEIJER,  Mr Henri GRETHEN,  Ms DaniÃ ¨le LAMARQUE,  Mr Nikolaos MILIONIS,  Mr Phil WYNN OWEN. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Opinion of 11 December 2013 (not yet published in the Official Journal).